Citation Nr: 0705289	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-15 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than August 30, 
2001, for the award of service connection for the residuals 
of a low back injury, to include degenerative disc disease 
(DDD) and bilateral lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from November 1957 to February 
1959.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2003 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for the residuals of a low back injury, to 
include degenerative disc disease (DDD) and bilateral lower 
extremity radiculopathy, effective from August 30, 2001.


FINDING OF FACT

The veteran filed his claim for service connection for the 
residuals of a low back injury on August 30, 2001.


CONCLUSION OF LAW

Under governing law, the effective date of the award of 
service connection for the residuals of a low back injury, to 
include degenerative disc disease (DDD) and bilateral lower 
extremity radiculopathy is August 30, 2001.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.400, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a January 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the January 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
March 2005 SOC was issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In 
March 2006, the veteran was provided with the provisions of 
the Dingess case.

II.  Applicable laws and regulations

According to the applicable regulation, the effective date of 
an award of benefits is either the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2006).  For claims for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2006 (emphasis added). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has contended that the effective date of the 
award of service connection should be February 1959, the date 
that he was discharged from service.  He asserts that the 
military had incorrectly found in 1959 that his back 
complaints had pre-existed service, and that, based upon that 
finding, he was denied military disability pay.  Many years 
later, his private physician rendered an opinion in 2003 that 
the veteran's condition, even if it had pre-existed service, 
had been aggravated by that service.  Based upon that 
opinion, the RO had then granted service connection.

The evidence of record shows that the veteran was discharged 
from the Navy in February 1959.  His service medical records 
reflect that he had first been seen with complaints about the 
back in April 1958, at which time it was noted that his pain 
had resulted from a football injury incurred prior to 
service.  A November 1958
X-ray had revealed the presence of bilateral L4-5 
spondylolisthesis.  Despite conservative treatment, he did 
not improve and was found to be unfit for further service.  
In February 1959, he was advised, and he agreed, that he had 
a physical disability which had not been incurred in or 
aggravated by service.

There is no objective evidence of record to indicate that the 
veteran filed a claim for service connection for a back 
disability during the one year period following his 
discharge.  The veteran filed his claim for VA compensation 
on August 30, 2001.  The claim was originally denied by the 
RO by a March 2002 rating decision.  The veteran appealed 
that decision and, as part of his claim, submitted an opinion 
from his private physician that the veteran's 
spondylolisthesis was an acute condition which was easily 
diagnosed but which had not been noted by the military 
doctors until 1958.  The doctor further stated that, even if 
the condition had pre-existed service, in his opinion it had 
clearly been aggravated by injuries experienced in service.  
Based upon that opinion, a rating action was issued in 
December 2003 which awarded service connection for the 
residuals of a low back injury, to include degenerative disc 
disease (DDD) and bilateral lower extremity radiculopathy.  
The RO assigned an effective date of August 30, 2001, the 
date of receipt of the veteran's claim for service 
connection.

The veteran has argued that the Navy should have afforded him 
a hearing at the time that they found him unfit for duty, and 
that the failure to do so was unfair.  However, the Board 
does not have the authority to address this argument as to 
Navy separation procedures, nor does it affect the outcome of 
this case.  The applicable VA regulation clearly states that 
the effective date of an award of service connection is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  While the veteran has argued that the 
evidence of record showed that he should have been entitled 
to service connection from 1959, the fact remains that his 
claim for service connection was not received until August 
30, 2001, which is the later date.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 30, 2001, for the award of service 
connection for the residuals of a low back injury, to include 
degenerative disc disease (DDD) and bilateral lower extremity 
radiculopathy.


ORDER

Entitlement to an effective date earlier than August 30, 
2001, for the award of service connection for the residuals 
of a low back injury, to include degenerative disc disease 
(DDD) and bilateral lower extremity radiculopathy, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


